AT'TORNEY GRIEVANCE COMMIS SION                                            IN THE
OF   MARYLAND                                                              COUR]'OF APPEALS
                                                                           OF MARYLANI)
       Petitioner
                                                                          Misc. Docket AG
v.                                                                        No.---
                                                                              31
                                                                           Septcmbcr Term, 20 17
JOHN'I'HOMAS BURCH, JR.                                          *
                                                                 +

              Respondent                                         *
                                                                 {.
                    *   *** * d. * * * * * * *** * * ** * * * * *** * * * **   rl.,t   {<   *,t {< * * ** * * * + * *
                                                     ORDER

       Upon consideration of the Joint Petition for Disbannent by Consent filed herein

pursuant   to Maryland Rule 19-736 and Respondenfs acknowledgement                                                      therein that

suff,rcient evidence exists           to    sustain allegations that                        he committed                professi<lnal

misconduct   in violation of Rules 8.a@)(c) & (d) of the Maryland Lawyerd Rules of

Professional Conduct        in etfect at the time of the misconduct, it is this 12th                                          day of

       October                ,2017,

       ORDERED, that John Thomas Burch, Jr., Respondent, is hereby disbarred by

consent fiom the practice of law in this State, eflbctive immediately; and it is further

       ORDERED, that the Clerk of this Court shall strike the name of John Thomas

Burch, Jr. liom the register of attorneys in this Court, notify Respondent of the filing of

this order in accordance with Maryland Rule 19-742(a)(l), and comply with the notice

provisions set forth in Maryland Rule l9-761(b).




                                                                      /s/ Clayton Greene Jr.
                                                                                            Judge